Citation Nr: 1722869	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss prior to October 1, 2015.

2. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after October 1, 2015.

3. Entitlement to an evaluation in excess of 10 percent for hypertension.

4. Entitlement to an effective date earlier than September 26, 2008, for the assignment of a 10 percent evaluation for hypertension.

5. Whether the combined service-connected disability evaluation of 20 percent, effective September 26, 2008, is correct.

6. Entitlement to service connection for coronary artery disease, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Brian S. Wayson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to November 1974 and from October 1984 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In an April 2011 rating decision since issued, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective March 10, 2009.  In a January 2016 rating decision, the RO assigned a higher 10 percent rating for bilateral hearing loss, effective October 1, 2015.  These ratings do not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2016, the Board remanded the appeal so that the Veteran could be scheduled for a hearing.

In April 2017, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing, and the record was held open for 30 days; no additional evidence was received.


FINDINGS OF FACT

1. During his April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to a compensable evaluation for bilateral hearing loss prior to October 1, 2015.

2. During his April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after October 1, 2015.

3. During his April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to an effective date earlier than September 26, 2008, for the assignment of a 10 percent evaluation for hypertension.

4. During his April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for whether the combined service-connected disability evaluation of 20 percent, effective September 26, 2008, was correct.

5. Competent medical evidence establishes that the Veteran's hypertension was an etiological factor for his development of coronary artery disease.

6. For the entire appellate period, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to a compensable evaluation for bilateral hearing loss prior to October 1, 2015 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal by the Veteran for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after October 1, 2015 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of an appeal by the Veteran for entitlement to an effective date earlier than September 26, 2008, for the assignment of a 10 percent evaluation for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of an appeal by the Veteran for whether the combined service-connected disability evaluation of 20 percent, effective September 26, 2008, was correct have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. Service connection for coronary artery disease as secondary to service-connected hypertension is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

6. The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein for service connection for coronary artery disease, no further discussion of the VCAA is required with respect to this claim.  As to the issues the attorney withdrew from appellate status, these issues are no longer in appellate status and there is no need to discuss the VCAA duties in relation to these issues.

In an October 2008 letter, the Veteran was notified of the information needed to substantiate and complete his claim for an increased disability rating for hypertension, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice on the "downstream" issues of disability ratings and effective dates, prior to the rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter complied with these notice requirements.  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA and private treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided several VA examinations in connection with the claim for a higher rating for hypertension.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide the issue of entitlement to a higher rating for hypertension, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the April 2017 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of his increased rating claim.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeals for entitlement to higher ratings for bilateral hearing loss, an earlier effective date for the grant of service connection for hypertension, and for a higher combined disability rating; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to higher ratings for bilateral hearing loss, an earlier effective date for the grant of a 10 percent rating for hypertension, and for a higher combined disability rating, and they are dismissed.

Service Connection for Coronary Artery Disease

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic diseases (to include arteriosclerosis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arteriosclerosis). 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has coronary artery disease that is related to his service-connected hypertension.

The Veteran's service treatment records note a complaint of angina in 1996.  An August 1994 Report of Medical Examination revealed a normal heart, although on the Report of Medical History, the Veteran reported palpitation or pounding heart.  His March 1999 Report of Medical Examination for retirement shows a normal heart.  On his Report of Medical History for retirement, the Veteran indicated he had pain or pressure in chest, palpitation or pounding heart, and heart trouble.  He reported he had chest pain once a month, for which he never sought treatment, and that he had a heart murmur that was diagnosed during childhood.  A cardiovascular screening from the same time identified several cardiovascular risk factors, specifically a smoking history, high blood pressure, and cholesterol ratio, but a cardiovascular test revealed no significant findings.  Radiology showed a normal cardiac silhouette with no evidence of chamber enlargement.
 
On January 2012 VA examination, the examiner noted the Veteran had an acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and stable angina.  The examiner noted the claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran had longstanding hypertension since the 1990s, but no cardiomegaly or cardiac hypertrophy which would have been expected if his hypertension had negatively impacted his heart.  The examiner noted that in the absence of those effects of hypertension on his heart, it was more likely than not that his two pack a day smoking habit since 1990 had a more significant effect on his coronary arteries than his hypertension.  The examiner did not provide further opinion regarding whether hypertension aggravated his coronary artery disease.

On September 2015 VA examination, the examiner noted that the etiology of the Veteran's heart condition was due to multiple risk factors, including hypertension, as hypertension was a known risk factor for coronary artery disease.

A November 2015 VA examiner opined after reviewing the Veteran's claims file that it was more likely than not that his smoking had a more significant effect on his coronary arteries that led to his coronary artery disease and myocardial infarctions than did his hypertension.

In considering the various medical opinions regarding the etiology of the Veteran's coronary artery disease, the Board notes that January 2012 and November 2015 examiners opined that the Veteran's history of smoking had a "more significant effect" on the Veteran's coronary artery disease than his service-connected hypertension did.  However, the examiners did not state that hypertension had no effect, either due to causation or aggravation.  The September 2015 examiner, meanwhile, noted that hypertension is one of several known risk factors the Veteran had for developing a heart condition.


The Board finds that the evidence is in equipoise.  Resolving any remaining reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for coronary artery disease secondary to service-connected hypertension, is warranted.

Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's hypertension has been rated as 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

On October 2008 VA examination, the examiner noted the Veteran had never been on medication for his high blood pressure.  The Veteran stated his wife, a certified nursing assistant (CNA), had been taking his blood pressure for the last several years, and that it averaged 170/114, with similar readings when he saw his doctor.  Blood pressure readings taken during the examination were 177/96, 176/100, and 166/109.  The impression was chronic hypertension.

February 2009 VA medical records reflect blood pressure readings of 178/116 and 175/119.

On August 2009 VA examination, the Veteran noted he took medication daily for his hypertension.  Readings during the examination were 132/78, 134/78, and 132/80.

November 2011 private medical records showed blood pressure readings of 112/64 and 122/74.  Private records from his December 2011 hospitalization for coronary artery bypass grafting showed blood pressure readings of 116/76 and 120/70.  In January 2012, it was 106/70.

On January 2012 VA examination, the Veteran reported continued use of medications for his hypertension.  His blood pressure reading was 139/91.

On September 2015 VA examination, the Veteran reported his treatment plan still included taking continuous medications for hypertension.  The examiner noted he did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  His blood pressure in February 2014 and September 2014 were 125/60, 148/86, and 130/80.

On review of the record, the Board finds that the disability picture presented by the Veteran's hypertension warrants a 10 percent rating but no higher for the entire appellate period.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  For that period, the Veteran had either systolic pressure predominantly 160 or more or he required continuous medication to control his hypertension.  While he did have a few isolated diastolic blood pressure readings that were higher, his blood pressure as a whole was not manifest by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, to warrant a higher 20 percent rating.  Id.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms and finds there is no distinct period during which a higher/staged rating is warranted.

Accordingly, the Board finds that entitlement an evaluation in excess of 10 percent for hypertension is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The appeal for entitlement to a compensable evaluation for bilateral hearing loss prior to October 1, 2015 is dismissed.

The appeal for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss on or after October 1, 2015 is dismissed.

The appeal for entitlement to an effective date earlier than September 26, 2008, for the assignment of a 10 percent evaluation for hypertension is dismissed.

The appeal for whether the combined service-connected disability evaluation of 20 percent, effective September 26, 2008, was correct is dismissed.

Service connection for coronary artery disease is granted.

An evaluation in excess of 10 percent for hypertension is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


